Dykman. J.
This is an appeal from an order denying a motion to change the place of trial from the county of Queens to the county of Hew York for the convenience of witnesses. As a general rule, motions to change the place of trial from any of the counties in the second judicial district to Hew York are denied, because such change not only fails to subserve the convenience of witnesses, but imposes great inconvenience upon parties. In this particular case the order was fully justified by the affidavits, and the convenience of both witnesses and parties will be promoted by a trial at Long Island City, in Queens county, instead of Hew York. The order should be affirmed, with $10 costs and disbursements. All concur.